     Case 3:18-cv-00202-KRG-MPK Document 94 Filed 06/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY HARPER,                                   )
                                                  )
               Plaintiff,                         )   3:18-cv-00202
                                                  )
       vs.                                        )
                                                  )
DR. PAUL NOEL, et al.,                            )
                                                  )
               Defendants.                        )

                                          ORDER

       AND NOW, this 2nd day of June, 2020, as provided by the Court’s June 2, 2020 Pre-
Mediation Order, the upcoming July 7, 2020 Mediation in this matter will be conducted
entirely by video. The Court FURTHER ORDERS as follows:
       1.     Use of Zoom App / Speed Tests. The Mediation will be conducted using the
“Zoom” app. All counsel, representatives, and the Court will participate remotely. Arrangements
are currently being made for Plaintiff’s participation in the Mediation videoconference. Prior to
Mediation, all other participating parties are directed to test their internet connection speed to
ensure that it is at least 3 Mbps and also test their ability to run the Zoom app using
https://www.zoom.us/test. Counsel should ensure that all participating individuals have the
technology necessary to access Zoom and have also tested the speed of their internet connection
& access to Zoom prior to the Conference.
       2.      Zoom Instructions. To ensure that the Mediation is conducted smoothly,
counsel are directed to review and familiarize themselves with the following information
regarding the use of Zoom, provided by the Court’s IT Department:
       a.      Getting Started. Zoom works best on a mobile device, such as a Smartphone or
tablet with a built-in camera and microphone. Zoom will also work on a personal laptop /
desktop that has a camera and microphone.
       To fully participate, you only need to install the Zoom app on your Smartphone/Tablet
or install the Zoom software to a Windows or Mac laptop/desktop.
     Case 3:18-cv-00202-KRG-MPK Document 94 Filed 06/02/20 Page 2 of 3




       b.      Testing Your Device. Once you have the Zoom app or software installed,
you can use the following link to test your installation before the meeting:
https://www.zoom.us/test.

       c.      How to Connect. Using the device which you installed the Zoom application
on, click on the meeting link.
      Case 3:18-cv-00202-KRG-MPK Document 94 Filed 06/02/20 Page 3 of 3




                                               BY THE COURT:


                                               s/Robert J. Colville
                                               Robert J. Colville
                                               United States District Judge




cc: All ECF Registered counsel

Anthony Harper -- AF6000
SCI Laurel Highlands
5706 Glades Pike
P.O. Box 631
Somerset, PA 15501-0631
